      Case 7:20-cr-00001-HL-TQL Document 33 Filed 07/30/21 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            VALDOSTA DIVISION


UNITED STATES OF AMERICA

v.                                              Case No. 7:20-CR-1 (HL)

ARMAND RASHAD BROWN,

      Defendant.


                                    ORDER

      Before the Court is Defendant Armand Rashad Brown’s Motion to Dismiss

Indictment. (Doc. 29). On July 20, 2021, the Court heard oral argument and

GRANTED Defendant’s motion from the bench. The indictment lodged against

Defendant is DISMISSED WITH PREJUDICE. This order memorializes the

Court’s bench ruling.

      I.    BACKGROUND

      Defendant was first indicted on August 14, 2018 and charged with

Possession of a Stolen Firearm in violation of 18 U.S.C. §§ 922(j) and 924(a)(2);

and Felon in Possession of a Firearm in violation of 18 U.S.C. §§ 922(g)(1) and

924(a)(2). United States v. Brown, No. 7:18-CR-43 (HL). Defendant made his

initial appearance and entered a plea of not guilty in that case January 3, 2019.

The Court ordered Defendant detained pending trial. The Government obtained a

superseding indictment on December 11, 2019. Then, on January 8, 2020,

Defendant filed a motion to dismiss the indictment for a violation of the Speedy
       Case 7:20-cr-00001-HL-TQL Document 33 Filed 07/30/21 Page 2 of 9




Trial Act. Following a hearing on January 9, 2020, the Court dismissed that

indictment without prejudice after concluding that the Government violated

Defendant’s right to a speedy trial.

       On January 14, 2020, the grand jury returned a new indictment, again

charging Defendant with possession of a firearm by a convicted felon and

possession of a stolen firearm. (Doc. 1). Defendant made his initial appearance

and entered a plea of not guilty on January 22, 2020. The Court ordered that

Defendant remain detained pending trial.

       On March 16, 2020, the Court entered its first COVID-19 Public Health &

Safety Order. (Doc. 17). To protect the public health, the Court suspended all jury

trials in the Middle District of Georgia. (Doc. 17, p. 2). In relation to criminal

proceedings, the Court determined that the ends of justice required a

continuance of all jury matters and that the period of any continuance should be

excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). (Id.). The trial

moratorium was amended on March 20, 2020 (Doc. 18) and extended on May 1,

2020 (Doc. 19); July 1, 2020 (Doc. 20); August 21, 2020 (Doc. 21); October 9,

2020 (Doc. 22); December 14, 2020 (Doc. 23); February 10, 2021 (Doc. 24); and

March 19, 2021 (Doc. 25). The trial moratorium ended on May 2, 2021. (Doc.

64).




                                        2
       Case 7:20-cr-00001-HL-TQL Document 33 Filed 07/30/21 Page 3 of 9




      Fifty-five days passed between the date of Defendant’s arraignment and

the beginning of the COVID-19 trial moratorium, which paused the speedy trial

clock. The speedy trial clock began to run again on May 3, 2021. On May 24,

2021, twenty-one days later, the case having not yet proceeded to trial,

Defendant filed a motion to dismiss the indictment alleging a violation of his right

to a speedy trial. (Doc. 29).

      II.    DISCUSSION

      The Speedy Trial Act provides that the trial of any defendant who pleads

not guilty must begin within 70 days of either the filing of the indictment or the

date the defendant first appears before a judicial officer, whichever occurs later.

See 18 U.S.C. § 3161(c)(1). The Government concedes that it violated

Defendant’s right to a speedy trial by failing to bring Defendant to trial within 70

days. The statutorily-prescribed sanction for the violation is dismissal of the

indictment. 18 U.S.C. § 3162(a)(2). Dismissal may be either with or without

prejudice; “neither remedy is preferred.” United States v. Russo, 741 F.2d 1264,

1267 (11th Cir. 1984). The sanction imposed is left to Court’s discretion after

considering the following factors: (1) “the seriousness of the offense;” (2) “the

facts and circumstances of the case which led to the dismissal;” and (3) “the

impact of a reprosecution on the administration of the [the Speedy Trial Act] and




                                         3
       Case 7:20-cr-00001-HL-TQL Document 33 Filed 07/30/21 Page 4 of 9




the administration of justice.” 18 U.S.C. § 3162(a)(2). “A step-by-step analysis of

each factor is necessary.” Russo, 741 F.2d at 1267.

             A. Seriousness of the Offense

      As to the first factor, both parties agree Defendant is charged with a

serious offense. Defendant was indicted on one count of felon in possession of a

weapon in violation of 18 U.S.C. § 922(g)(1) and one count of possessing a

stolen firearm in violation of 18 U.S.C. § 922(j). The delay regarding the present

indictment was less than a week beyond the Act’s 70-day deadline, which the

Court finds was not severe compared to the seriousness of the criminal charges.

See Russo, 741 F.2d at 1267 (“Where the crime charged is serious, the court

should dismiss only for a correspondingly severe delay.”). This factor weighs in

the Government’s favor.

             B. Facts and Circumstances of the Case

      The second factor—the facts and circumstances of the case—look to

whether the Government has a legitimate reason for failing to bring the

Defendant to trial. Specifically, the Eleventh Circuit focuses on “the culpability of

the delay-producing conduct.” United States v. Williams, 314 F.3d 552, 559 (11th

Cir. 2005). Filing an indictment is “entirely within the prosecutor’s discretion,” thus

“it is ultimately the obligation of the Government to ensure compliance with the

Speedy Trial Act.” Id. Therefore, “the burden is on the prosecution to explain the



                                          4
      Case 7:20-cr-00001-HL-TQL Document 33 Filed 07/30/21 Page 5 of 9




cause of the pre-trial delay.” United States v. Ingram, 446 F.3d 1332, 1337 (11th

Cir. 2006) (quotation marks and citation omitted). The Government must

demonstrate “[s]ome affirmative justification . . . to warrant a dismissal without

prejudice.” Russo, 741 F.2d at 1267. A finding that the defendant “contributed to

and benefitted from the delay” may—to some extent—mitigate the Government’s

fault. Williams, 314 F.3d at 559; see also United States v. Taylor, 487 U.S. 326,

339 (1988) (Defendant’s failure to appear for trial was “relevant” consideration for

analyzing the circumstances of the case).

      Here, the Government presented no reasonable justification either at the

hearing or in its brief. The Government’s brief cast blame on Defendant’s counsel

for not consenting to a motion to continue immediately upon the Government’s

request. 1 Speedy trial management rests entirely with the Government. A

defendant never has responsibility to consent to a continuance motion. The

Government may always file a motion to continue without the defendant’s


1
  The Government’s brief alleged that defense counsel “fail[ed] to communicate”
with the Government and characterizes defense counsel’s communications as
“deception.” (Doc. 30, p. 5). The Government’s characterizations are inaccurate.
Defense counsel submitted to the Court her correspondence with the
Government. On April 23, 2021, before the end of the COVID-19 trial
moratorium, defense counsel unequivocally stated that she intended to take the
case to trial. (Doc. 31-1). On May 12, 2021, defense counsel indicated her
ambivalence about whether her schedule would permit a trial continuance. (Doc.
31-2). From there, the Government continued its plea negotiations. (Id.). Defense
counsel was in communication with the Government and without question did not
act deceptively.

                                         5
      Case 7:20-cr-00001-HL-TQL Document 33 Filed 07/30/21 Page 6 of 9




consent. Then, the speedy trial clock would stop, and the parties would litigate

the motion. 18 U.S.C. § 3161(h)(1)(D). Defendants routinely dispute trial

continuances—as is their right—and the Speedy Trial Act supplies factors for

district courts to consider when ruling on such motions. 18                 U.S.C.

§ 3161(h)(7)(B).

      Simply put, the Defendant “has no duty to bring himself to trial.” Barker v.

Wingo, 407 U.S. 514, 527 (1972). The Government’s misunderstanding or

miscommunication     with   Defendant’s     counsel   provides   no   justification.

Furthermore, no facts suggest that Defendant contributed to or benefitted from

the delay. When the Court pressed the Government for a justification, the

Government accepted responsibility for neglecting the speedy trial clock and also

cited confusion about the trial term calendar from Defendant’s 2018 indictment.

“[L]ack of improper motive,” “mere negligence,” or “inadvertence” are insufficient

to avoid dismissal with prejudice. Williams, 314 F.3d at 559. This factor weighs in

Defendant’s favor.

            C. Impact of Reprosecution on the Administration of the Act
               and the Administration of Justice

      The third element strongly favors Defendant. The Eleventh Circuit has

recognized “tension between the administration of the Act and the administration

of justice.” Williams, 314 F.3d at 560. There is always concern that “dismissal

without prejudice takes the teeth out of the Act’s requirements.” Id. And the


                                        6
         Case 7:20-cr-00001-HL-TQL Document 33 Filed 07/30/21 Page 7 of 9




Government generally argues that “reprosecution furthers the public’s interest” by

bringing an accused to trial. Id. These arguments generally have the tendency to

“neutralize each other;” however that is not the case here. Id. (“[T]his third factor

is not always neutral.”). First, the parties agree that Defendant may be

prosecuted for his conduct in state court, so the public’s interest in bringing an

accused to trial is preserved. Successfully prosecuting wrongdoers is not the only

relevant interest when considering “the administration of justice.” Administration

of justice also includes a defendant’s interest in quickly proving his innocence

and removing the “cloud of anxiety, suspicion, and often hostility,” that comes

with an indictment. Barker, 407 U.S. at 553. An indictment is merely an

allegation. The Speedy Trial Act requires that those allegations be adjudicated

swiftly while the defendant enjoys a presumption of innocence. In this case, the

Government’s allegations against Defendant have clouded his life for over three

years.

         Next, permitting a second violation of the Speedy Trial Act to stand without

prejudice would seriously call into question whether and how the Speedy Trial

Act may be enforced. A pattern of disregarding a defendant’s speedy trial rights

is detrimental to administering justice and needlessly expends the Court’s limited




                                           7
      Case 7:20-cr-00001-HL-TQL Document 33 Filed 07/30/21 Page 8 of 9




resources. 2 See Taylor, 487 U.S. at 339 (“[A] neglectful attitude on the part of the

Government reasonably could be factored against it, . . . [and a] finding,

suggesting something more than an isolated unwitting violation, would clearly

have altered the balance.”).

      Finally, the Government contends that Defendant has shown no prejudice

because the evidence was preserved, and the Government’s witnesses were

prepared to testify. Two violations of the Speedy Trial Act prejudice Defendant

because the severe charges and uncertainty of their resolution likely “create[d]

anxiety in him, his family and his friends.” Taylor, 487 U.S. at 340 (quoting

Barker, 407 U.S. at 537). Furthermore, the witnesses’ memory of the events

leading to these charges—including Defendant’s memory should he choose to

testify—likely have deteriorated since the events supporting the indictment

occurred in May of 2018. (Doc. 1); see Barker, 407 U.S. at 532 (prejudice exists

“if defense witnesses are unable to recall accurately events of the distant past”).

      III.   CONCLUSION

      Balancing the three factors in 18 U.S.C. § 3162(a)(2), the Court finds that

Defendant has experienced a severe deprivation of his rights under the Speedy

2
  On January 9, 2020, the Court heard three motions to dismiss the indictment in
the Government’s cases. See United States v. Brown, 7:18-CR-43; United States
v. Dowdell, 7:18-CR-55; United States v. Phillips, 7:18-CR-56. The Court
dismissed the three indictments for speedy trial violations. See Taylor, 487 U.S.
at 339 (noting that a “pattern of neglect by the local United States Attorney” could
weigh against the Government). Each dismissal was without prejudice.

                                         8
      Case 7:20-cr-00001-HL-TQL Document 33 Filed 07/30/21 Page 9 of 9




Trial Act. The Court concludes that dismissal of the indictment with prejudice

is appropriate.



      SO ORDERED this 30th day of July, 2021.


                              s/ Hugh Lawson________________
                              HUGH LAWSON, SENIOR JUDGE


kac




                                      9
